UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6513


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH GRANT BARNHART,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00063-JPB-1; 3:13-cv-00138-JPB)


Submitted:   September 26, 2013          Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Grant Barnhart, Appellant Pro Se.     Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph      Grant      Barnhart       seeks   to     appeal    the    district

court’s    order     adopting         the     magistrate         judge’s       report    and

recommendation      and      denying     relief     on    his     28    U.S.C.A.      § 2255

(West Supp. 2013) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(B)              (2006).            A      certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard         by      demonstrating          that

reasonable      jurists       would      find      that     the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural          grounds,       the     prisoner        must

demonstrate     both      that     the      dispositive        procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Barnhart has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral   argument       because       the    facts    and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3